Citation Nr: 0127293	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  98-08 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD) from December 21, 1994 
through November 6, 1996.

2.  The propriety of the 50 percent evaluation assigned for 
PTSD from November 7, 1996.  

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  

These matters come before the Board of Veterans' Appeals from 
rating decisions by the Buffalo RO.  In a September 1995 
rating action, the RO denied service connection for PTSD.  In 
February 1997, the RO continued the denial of service 
connection for PTSD and also denied a total disability rating 
based on individual unemployability (TDIU).  In April 1998, 
the RO granted service connection and assigned an initial 30 
percent evaluation for PTSD, effective August 20, 1996.  The 
veteran appealed the initial 30 percent evaluation assigned 
for PTSD, the denial of TDIU, and the effective date assigned 
for the grant of service connection for PTSD.  

In a March 2000 decision, the Board granted an earlier 
effective date of December 21, 1994 (the date of the 
veteran's claim) for the award of PTSD; that issue is no 
longer before the Board.  Also in March 2000, the Board 
remanded for additional development the questions of the 
initial 30 percent evaluation assigned for PTSD and 
entitlement to a TDIU.  During the pendency of the remand, in 
July 2000, the RO increased the evaluation for PTSD to 50 
percent, effective November 7, 1996, but again denied an 
initial evaluation in excess of 30 percent for PTSD prior to 
that date, as well as entitlement to a TDIU.  In a November 
2000, the Board issued a decision affirming those 
determinations.

The veteran, in turn, appealed the Board's November 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2001, counsel for both parties 
filed a joint motion to vacate the Board's decision and to 
remand the claims on appeal.  By an order dated in April 
2001, the Court granted the joint motion, and remanded the 
matters to the Board for compliance with the terms of the 
joint motion.

Because the appeal involves the questions of the evaluations 
assigned following the grant of service connection for PTSD, 
the Board has characterized the first two issues on the title 
page of the decision in accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  Furthermore, because higher 
evaluations are available at each stage under consideration, 
the questions of higher evaluations remain viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

In the joint motion, counsel for both parties pointed out 
several errors committed by the Board in rendering its 
determinations on the issues on appeal:  1) rejecting, on the 
basis of its own substantiated opinion, a May 1999 examiner's 
assignment of a Global Assessment of Functioning (GAF) Scale 
Score of 50, indicative of serious symptoms or serious 
social, occupational or school impairment; 2) failing to 
resolve reasonable doubt in the veteran's favor by 
attributing signs and symptoms of the variously diagnosed 
mental disorders to the service-connected PTSD, consistent 
with Mittleider v. West, 11 Vet. App. 181, 182 (1998); and 3) 
failing to provide an adequate statement of the reasons or 
bases for its determinations.  The joint motion directed that 
the questions of higher evaluations for PTSD at each stage 
under consideration be adjudicated.  The joint motion also 
noted that, given the nature of a TDIU claim, and the matters 
being remanded to the Board for further consideration, the 
parties also agree that the TDIU claim should be remanded and 
readjudicated together with the appellant's claims for higher 
ratings for PTSD.  

After considering the directives of the joint motion, the 
evidence of record, and the pertinent legal authority (to 
include that promulgated during the pendency of this appeal), 
the Board finds that further development of each of the 
issues on appeal is needed before the issues can be fully and 
fairly adjudicated.

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), among other things, eliminated the concept of 
a well-grounded claim, and redefined the obligations of the 
VA with respect to the duties to assist and notify.  Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified, as 
amended, at 38 U.S.C.A. §§ 5100, et. seq.) (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence) do not create any 
additional rights) recently were finalized.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Except as otherwise provided, 
those regulations also are effective November 9, 2000.  

In view of the changes brought about by the VCAA, VA must 
ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the completion of 
a medical examination (or obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Pertinent to the claims for higher evaluations for PTSD, the 
Board acknowledges, as pointed out in the joint motion, that 
the record reflects, in addition to PTSD, various psychiatric 
diagnoses, to include bipolar disorder, schizophrenia, 
schizo-affective disorder, and alcohol abuse.  However, there 
is no medical opinion of record as to whether it is possible 
to separate the signs and symptoms of PTSD and other 
diagnosed psychiatric impairment.  Only if it is not 
medically possible to do so does the reasonable doubt 
doctrine mandate that all signs and symptoms be attributed to 
the veteran's service-connected PTSD.  See Mittleider, 11 
Vet. App. at 182.  Hence, further development in this regard 
is warranted.  

The Board also notes that, in addition to the veteran's 
service-connected PTSD, the veteran also has been granted 
service connection for a gunshot wound scar on the right arm, 
rated as 10 percent disabling, and malaria, rating as 
noncompensably disabling.  However, the record contains no 
medical opinion as to the impact of the veteran's service-
connected disabilities on his ability to obtain and retain 
substantially gainful employment.  In adjudicating a total 
rating claim, the Board may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the veteran's 
service-connected disability has on his ability to work.  
Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a), and Beaty, 6 
Vet. App. at 538; and Obert v. Brown, 6 Vet. App. 532 (1993).  

Under these circumstances, further examination of the 
veteran, to obtain findings needed to appropriately 
adjudicate the issues on appeal, is needed.  The appellant is 
hereby advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2001).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the appellant.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from VA medical facilities or 
those held by other governmental entities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during ht 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding medical 
records from any other source(s) or facility(s) identified by 
the veteran.  

The above-referenced actions are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  The 
Board emphasizes, however, that the fact that specific 
actions to be accomplished have been identified does not 
relive the RO of the responsibility to ensure that the Act 
has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating the claims on appeal.  

For all the foregoing reasons, these matters are REMANDED to 
the RO for the following:  

1.  The RO should undertake all necessary 
development to associate with the record 
all outstanding records of pertinent 
medical treatment from any source or 
facility identified by the veteran.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.  The veteran is free to submit 
any records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.  

2.  After associating with the claims 
file all evidence pursuant to the above-
requested development, the RO should 
arrange for the veteran to undergo a VA 
psychiatric examination.  The entire 
claims file, to include a copy of this 
REMAND, must be provided to and reviewed 
by the physician designated to examine 
the veteran.  All diagnostic tests and 
studies deemed necessary by the examiner 
(to include psychological testing) should 
be accomplished, and all pertinent 
symptomatology and findings should be 
reported in detail and clinically 
correlated to (a) specific diagnosis(es).  

The examiner should render specific 
findings as regards the existence and 
extent (or frequency, as appropriate) of 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  

The examiner should render a multi-axial 
diagnosis and assign a current GAF Scale 
score and an explanation of what the 
score means.  The examiner should also 
comment upon whether the evidence of 
record supported the assignment of a GAF 
50 in May 1999.  If more than one 
psychiatric disorder is diagnosed, the 
examiner should indicate whether it is 
medically possible to distinguish the 
signs and symptoms of service-connected 
PTSD from any other diagnosed 
disability(ies) (to include previously 
diagnosed bipolar disorder, 
schizophrenia, schizo-affective disorder, 
and alcohol abuse); if so, the examiner 
should identify the symptoms attributable 
to PTSD, and the percentage or portion of 
the GAF score representing impairment due 
to PTSD.  If it is not possible to 
separate the effects of service-connected 
and nonservice-connected impairment, the 
examiner should clearly so state, and 
indicate that his/her findings are made 
with respect to the veteran's overall 
psychiatric impairment.  

After examination of the veteran and 
consideration of his documented medical 
history and credible assertions, the 
examiner should also render an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
PTSD, either alone or in concert with 
other service-connected disability(ies), 
render(s) him unable to obtain or retain 
substantially gainful employment.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate), should be set forth in a 
typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
files and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001)), and the pertinent 
final regulations implementing the Act 
(to be promulgated, as amended, at 
38 C.F.R. §§ 3.102 and 3.159), are fully 
satisfied.  

5.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence of 
record and legal authority.  If the 
veteran fails to report for the 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655 as 
appropriate.  The RO must provide full 
reasons and bases for its determinations.  

6.  If the benefits sought on appeal 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
to respond before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process, as well 
as to comply with both the joint motion and the order of the 
Court; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


